Citation Nr: 1219020	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for metastatic poorly differentiated squamous cell carcinoma of the left neck lymph node (also claimed as squamous cell carcinoma), to include as secondary to in-service herbicide exposure or to a service-connected disability.  

2.  Entitlement to service connection for a sinus disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the benefits sought on appeal.  

In September 2010, the Board remanded the Veteran's appeal for further evidentiary development.  The Board asked that the RO (1) provide a corrective Veterans Claims Assistance Act of 2000 (VCAA) notice letter to the Veteran, to include a discussion of the information and evidence necessary to support a claim for secondary service connection; and (2) schedule the Veteran for a VA examination to determine the nature and etiology of his squamous cell carcinoma and sinus condition.  

In September 2010, the Appeals Management Center (AMC) sent an appropriate VCAA notice letter, which included information regarding the type of evidence necessary to substantiate a secondary service connection claim.  In addition, in that same month, the AMC initiated a request to have the Veteran scheduled for a VA examination.  The examination was completed in October 2010, and a copy of the VA examination report has been associated with his claims file.  While the Board finds the October 2010 opinion to be adequate with respect to the Veteran's claim for service connection for a sinus disorder, the Board does not find the opinion to be adequate with respect to his claim for service connection for metastatic squamous cell carcinoma.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.) 

Although the Board sincerely regrets further delay, another remand with regard to the Veteran's claim seeking service connection for metastatic squamous cell carcinoma is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.  As such, the issue of entitlement to service connection for squamous cell carcinoma, to include as secondary to in-service herbicide exposure and/or to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue adjudicated herein has been obtained.  

2.  A sinus disorder did not manifest during service or until many years thereafter and has not been shown to be causally or etiologically related to the Veteran's military service, or secondary to a service-connected disability.  


CONCLUSION OF LAW

The Veteran's sinus condition was not incurred in or aggravated in service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

In this case, the Board does acknowledge that the RO did provide the Veteran with notice in March 2005, prior to the initial decision on the claim in June 2005.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Moreover, the March 2005 letter satisfied the duty to notify provisions concerning his claim seeking service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran received notice of the Court's decision in Dingess in the October 2006 letter; after the initial adjudication and readjudication of the Veteran's claim.  In addition, pursuant to the September 2010 Board Remand, the AMC provided the Veteran with a letter dated in September 2010 which informed him of the evidence necessary to establish service connection on a secondary basis.  Specifically, this letter indicated that establishing service connection on a secondary basis requires evidence of a current physical or mental condition and evidence that a service-connected disability either caused or aggravated his claimed disorder.  It also contained the relevant rating criteria and effective date provisions.  Although these letters were not sent prior to the initial adjudication and readjudication of the Veteran's claim, this was not prejudicial to him because he was subsequently provided adequate notice and his claim was readjudicated in the November 2011 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).  

VA has also satisfied its duty to assist the Veteran at every stage in this case.  All available service treatment records as well as all VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Further, pursuant to the September 2010 Remand instructions, the Veteran was also afforded a VA examination in October 2010 in connection with his claim in accordance with 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2010 examination and medical opinion to be adequate.  The examination included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a thorough physical examination of the Veteran.  Based on a review of the Veteran's claims file and an evaluation of the Veteran, the same examiner provided an etiological opinion concerning the Veteran's claimed disability and service, addressing the Veteran's multiple theories of entitlement, and included the rationale upon which the opinion was based.  Thus, the Board concludes that there is adequate medical evidence of record to make a decision in this case and that the Veteran's claim can be adjudicated on the evidence of record.  38 C.F.R. § 4.2 (2011).  The Veteran and his representative have not contended otherwise.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a sinus condition.  Although he appears to be primarily contending that he has a chronic sinus condition that is secondary to a service-connected disorder, the Board will address his claim on both a direct and secondary basis.

In the current appeal, the Veteran has maintained that he currently has a sinus disorder that is associated with either his active duty or to the medical treatment he received for his metastatic squamous cell carcinoma.  See, e.g., October 2004 and February 2005 Statements of the Veteran.  His service treatment records are devoid of any complaints, notations, findings, treatment or diagnosis of a sinus condition.  On his July 1966 enlistment examination, the clinical evaluation of his nose, sinuses, mouth and throat was shown to be normal, and he had a physical profile of P1 at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, he did not report having a history of ear, nose or throat trouble, chronic or frequent colds, or sinusitis.  On the January 1971 separation examination, the clinical evaluation of the Veteran's nose, sinuses, mouth and throat was shown to be normal.  

Moreover, the medical evidence of record does not show that the Veteran sought sinus treatment immediately following his period of service or for many years thereafter.  Indeed, the earliest post-service medical evidence of record pertaining to his sinus condition was a private pathology report dated in September 1992 reflecting a diagnosis of acute and chronic sinusitis in his left maxillary sinus tissue.  Therefore, the Board finds that the Veteran's sinus condition did not manifest during his period of service or for many years thereafter.  Indeed, he has never claimed that his sinus condition arose during his military service or soon thereafter.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Private treatment records issued from St. Luke's Midland Regional Medical Center and dated in April 1994, reflect that the Veteran underwent a computed tomography (CT) scan of the sinuses, the impression of which revealed "bilateral maxillary fluid collections or mucous retention cysts" and "deformity with deviation of the nasal septum towards the left side."  On admission at McKennan Hospital from April 1998 to May 1998, the Veteran relayed a long history of chronic sinus problems after undergoing radiation treatments for his squamous cell carcinoma.  He underwent a magnetic resonance imaging (MRI) of the brain in December 2002, the results of which revealed "significant left maxillary and bilateral ethmoid sinusitis."  Hospital records dated in December 2002 reflect that the Veteran underwent several surgical procedures, to include a septoplasty, a bilateral endoscopic total ethmoidectomy with tissue removal, a bilateral endoscopic maxillary antrostomy, a right endoscopic resection of middle turbinate, and a bilateral inferior turbinate turbinoplasty with submucous resection.  His postoperative diagnoses included chronic sinusitis, a deviated nasal septum, bilateral inferior turbinate hypertrophy and right paradoxical/hypertrophic middle turbinate.  

Pursuant to the September 2010 Board Remand, the Veteran was afforded a VA examination in October 2010, at which time the examiner reviewed the Veteran's medical history and noted that the Veteran appeared to have a long history of nasal congestion and chronic sinusitis dating back to 1982.  During the examination, the Veteran reported that he has lost his sense of smell, as well as his ability to produce saliva and taste food due to the radiation therapy he underwent for his metastatic squamous cell carcinoma, as well as his sinus surgery.  He also claimed that this same radiation has caused him to experience difficulty swallowing.  According to the examiner, radiographs of the paranasal sinuses revealed "mucosal thickening and an air-fluid level in the right maxillary antrum", but the remainder of the nasal sinuses appeared normal.  An impression of right maxillary sinusitis was provided.  

Based on his discussion with, and evaluation of, the Veteran, the examiner determined that the Veteran has a history of chronic sinusitis dating back to about 1982, as well as severe septal deviation to the left.  [As discussed above, the medical evidence of record reflects that the Veteran was first diagnosed with chronic sinusitis in 1992, not 1982.  The Board therefore finds the date of 1982 in the examiner's report to be a typographical error.]  The examiner opined that the Veteran's sinus disorder was not related to service, as there was no evidence of chronic sinusitis or allergic rhinitis in service, and based on the record, the problem developed many years after discharge.  The examiner further determined that the Veteran's chronic sinusitis was neither caused nor aggravated by his squamous cell carcinoma, as "there is no cogent or relevant pathophysiological medical mechanism or relationship in terms of cause and effect to link the two."  

The Veteran continues to assert that his sinus disorder is related to his metastatic squamous cell carcinoma.  The Board acknowledges the Veteran's assertions that the radiation he received for treatment of his metastatic squamous cell carcinoma led to his current sinus condition.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms related to his respiratory problems.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, respiratory problems are not conditions capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of his sinusitis.  

As previously discussed, secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Here, the Veteran has a diagnosis of sinusitis.  As will be discussed in greater detail below, further evidentiary development is necessary to determine whether the Veteran's metastatic squamous cell carcinoma is related to his service, and/or secondary to a service connected disability.  As such, the Board acknowledges that the issues of service connection for a sinus condition and metastatic squamous cell carcinoma are somewhat intertwined.  However, even assuming, arguendo, that the medical evidence were to show that the Veteran's metastatic squamous cell carcinoma is related to service, the Board finds that the Veteran is not entitled to service connection for a sinus condition on a secondary basis, because the evidence of record does not reflect a nexus between the Veteran's metastatic squamous cell carcinoma and his sinus condition.  As previously mentioned, the October 2010 VA examiner determined that the Veteran's chronic sinusitis was neither caused, nor aggravated, by his squamous cell carcinoma.  Thus, the competent medical evidence of record reflects that, even if the Veteran's metastatic squamous cell carcinoma were related to service, his sinus condition would not be secondary to this disorder.  

The Board gives the October 2010 VA opinion substantial probative weight as it is the only competent evidence addressing the etiology of the Veteran's sinus condition.  This medical opinion does not provide the necessary link to establish that the sinus condition was caused or aggravated by the Veteran's metastatic squamous cell carcinoma.  As such, secondary service connection is not warranted.  

Also, the record discloses twenty-one years from the time the Veteran separated from service and the first medical evidence of record reflecting a diagnosis of sinusitis.  Indeed, he has asserted in several statements, as well as during his 1998 admission at McKennan Hospital and at the October 2010 VA examination, that his sinus problems arose after undergoing radiation therapy for treatment of his metastatic squamous cell carcinoma, more than two decades after his service.  In the absence of any objective evidence to support complaints of continuity of symptomatology in the passing years since service, the initial demonstration of the disability at issue, more than twenty years after service, is too remote from service to be reasonably related to service and diminishes the reliability of his current recollections.  Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000). (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

After considering the probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for a sinus condition to be more persuasive than the evidence in favor of the claim.  While the Board sympathizes with his complaints, without evidence of sufficient probative value to support a relationship between his sinus condition and his service, there is a lack of persuasive medical evidence to support his claim.  Service treatment records are negative for any complaints, treatment or diagnosis of a sinus condition; there is a twenty-one year gap without any objective clinical evidence to support an assertion of continuing symptomatology; and the persuasive objective medical evidence of record does not relate the Veteran's current sinus condition to service or to his metastatic squamous cell carcinoma.  The preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and service connection for a sinus disorder (on either a direct, or secondary, basis) is not warranted.  

ORDER

Service connection for a sinus disorder, to include as secondary to a service-connected disability, is denied.  

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran contends that he developed squamous cell carcinoma as a result of his years in service, to include his exposure to Agent Orange while serving aboard the USS Long Beach, and/or as secondary to his service-connected acne vulgaris of the face and back with cystic formation around the jaws.  Specifically, the Veteran claims that he was exposed to herbicides when the USS Long Beach docked at Da Nang harbor, and he and several of his fellow soldiers were taken ashore into Vietnam to receive a training on Monkey Mountain.  See September 2004 Statement of Veteran.  In a February 2005 statement, the Veteran discussed the similarities between the growth on his neck eventually diagnosed as squamous cell carcinoma and his sebaceous cysts, and indicated that his squamous cell carcinoma was related to his service-connected acne condition.  

A review of the Veteran's claims file reflects that his service treatment records are negative for any findings, notations, treatment for, or diagnosis of any form of cancer.  Sick call treatment records dated from July 1970 to January 1971 reflect that he was treated for boils and cysts which had developed on the side of his neck, and subsequently underwent several incision and drainage procedures to have the cysts removed.  However, there is nothing in the record to show that these cysts were cancerous, or even suggestive of cancerous tissue.  In fact, the clinical evaluation of the Veteran's skin and lymphatic system was shown to be normal at his January 1971 separation examination.  

The Veteran's post-service private treatment records reflect that he discovered a large mass on the left side of his neck in August 1992, which was later biopsied and diagnosed as metastatic squamous cell carcinoma.  An extensive head and neck examination did not reveal the primary origin for his cancer.  Subsequent private treatment records reflect the Veteran underwent radiation therapy from September 1992 to October 1992 to remove the squamous cell mass.  

Pursuant to the September 2010 Board Remand, the Veteran was scheduled for a VA examination in October 2010 to determine the nature and etiology of his metastatic squamous cell carcinoma.  The examiner reviewed the Veteran's claims file, and interviewed him regarding his medical history.  According to the examiner, the Veteran underwent thirty-four radiation treatments from September 1992 to October 1992, and to date, there appears to be no evidence of a recurrence of the tumor.  Upon conducting a physical evaluation of the Veteran, the examiner did observe a faint superficial scar on the left lateral area of the neck just below the left ear that was seven centimeters (cm) by 0.2 cm in length, "with 4 faint crosshatches representing the excisional biopsy scar from the squamous cell carcinoma removal."  According to the examiner, the scar did not exhibit any keloid formation, nor did it display any "areas of, or prone to skin breakdown," any areas of elevation or depression, or any signs of adherence, tissue loss, hyperpigmentation, or tenderness.  The examiner further noted that the Veteran's scar did not have any effect on his neck function, movement or his activities of daily living.  

During the examination, the Veteran also noted that, since service, he has had several sebaceous cysts incised and drained, the most recent one of which was located on the left posterior neck area and took place the previous year.  Based on his evaluation of the Veteran, the examiner determined that the Veteran's squamous cell carcinoma is neither related to his military service, nor caused by his service-connected acne vulgaris.  The examiner explained that "[t]here is no cogent or relevant pathophysiological medical mechanism or relationship in terms of cause and effect to link acne vulgaris, sebaceous cysts and military service as causes of this condition."  

At the outset, the Board acknowledges that, while the October 2010 VA examiner discussed whether the Veteran's metastatic squamous cell carcinoma was related to his service and/or caused by his service-connected acne condition, he failed to address whether his metastatic squamous cell carcinoma was aggravated by his service-connected acne condition.  As previously discussed, under section 3.310(a) of VA regulations, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Indeed, the October 2010 examiner did not address whether the Veteran's metastatic squamous cell carcinoma was made worse, more serious, or more severe as a result of his service-connected acne condition.  Therefore, the question remains as to whether the Veteran's service-connected acne condition may have aggravated his metastatic squamous cell carcinoma and any residuals stemming therefrom.  

The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  

In addition, the Board notes that the Veteran's personnel records reflect that he served aboard the USS Long Beach for periodic intervals from May 4, 1968 to October 23, 1968, and the USS Berkeley from March 25, 1970 to July 22, 1970.  In November 2004, the RO submitted a Request for Information under PIES (Personnel Information Exchange System) code 034, specifically seeking the Veteran's dates of service in the Republic of Vietnam.  In their response, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether the Veteran had in-country service in Vietnam, but noted that the Veteran did serve aboard the USS Long Beach and USS Berkeley, both of which were in the official waters of Vietnam from May 1968 to October 1968 (USS Long Beach) and from March 1970 to July 1970 (USS Berkeley).  Documentation from the U.S. Armed Services Center for Unit Records Research (CURR) confirms that the USS Long Beach was anchored at the Da Nang Harbor on the Vietnam coastline on May 5, 1968, and further reflects that a utility boat with thirty-one passengers was sent into port for a brief period of time.  While these records do not provide specific information as to whether the Veteran was aboard the utility boat sent ashore, there is nothing in the record to refute the Veteran's assertion that he did set foot in Vietnam for a brief period of time.  As such, the Board resolves the reasonable doubt in favor of the Veteran, and finds that the Veteran did serve in the Republic of Vietnam during the Vietnam era, and is therefore presumed to have been exposed to certain herbicide agents, including Agent Orange, during service.  While the October 2010 VA examiner provided an opinion as to whether the Veteran's squamous cell carcinoma was related to service, there is no discussion as to whether this condition may be related to his exposure to herbicides in service. 

As it remains unclear whether the Veteran's metastatic squamous cell carcinoma and any residuals stemming therefrom are related to the Veteran's in-service herbicide exposure and/or secondary to the Veteran's service-connected acne vulgaris on the face and back, with cystic formation, another remand is necessary for a clarifying VA medical opinion.  38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be referred to the same examiner as in October 2010, or any other VA physician if that physician is unavailable.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

Following a review of the record, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's metastatic squamous cell carcinoma and any residuals stemming therefrom had its(their) clinical onset in service or is(are) otherwise related to the Veteran's military service-to include his conceded in-service herbicide exposure.  If not, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's metastatic squamous cell carcinoma and any residuals stemming therefrom was(were) caused or aggravated (permanently worsened beyond normal progression) by the service-connected acne vulgaris on the face and back, with cystic formation.  [If the examiner determines that the Veteran's metastatic squamous cell carcinoma was aggravated by his service-connected acne condition, the examiner should quantify the approximate degree of aggravation.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2. Then, readjudicate the issue of entitlement to service connection for metastatic poorly differentiated squamous cell carcinoma of the left neck lymph node (also claimed as squamous cell carcinoma), to include as secondary to in-service herbicide exposure and/or to a service-connected disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


